Citation Nr: 1821819	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU) prior to May 29, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a Travel Board hearing in his April 2012 VA Form 9.  In January 2017, the Veteran withdrew his request for a Board hearing.

The Board remanded the claim in August 2017.  The issue now returns to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After the Board remanded this claim in August 2017, the RO implemented the Board's grant of service connection for PTSD in an August 2017 rating decision.  In effectuating the award, the RO combined the Veteran's PTSD with his depressive disorder, which he was originally service connected for in a September 2013 rating decision with an effective date of May 2012, the date he submitted a claim for depression secondary to his service connected back disability.  The RO assigned a single rating for the combined psychiatric disabilities effective from May 2012.  However, the Veteran submitted his PTSD claim in May 2008.  Accordingly, as the Board instructed in its August 2017 remand, the RO has yet to address the effective date solely for the award of service connection for the Veteran's PTSD- meaning whether the effective date for PTSD should be established from the actual date that the Veteran filed the claim.  Therefore, there has been lack of compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO should establish an effective date with consideration of the May 2008 date of the Veteran's PTSD claim.

Accordingly, the case is REMANDED for the following action:

1.  Establish an effective date for the award of service connection for PTSD with consideration of the May 2008 date of the Veteran's claim.

2.  Undertake any development deemed necessary with regards to the issue of entitlement to TDIU prior to May 29, 2012.

3.  After completion of the above, readjudicate the claim of entitlement to TDIU prior to May 29, 2012.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

